Case 1:15-cr-00003-JPJ-PMS Document 1180 Filed 03/19/21 Page 1 of 2 Pageid#: 11195




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

   UNITED STATES OF AMERICA                       )
                                                  )
                                                  )     Case No. 1:15CR00003-009
                                                  )
   v.                                             )     OPINION AND ORDER
                                                  )
   LARRY RAY GRAVES,                              )     By: James P. Jones
                                                  )     United States District Judge
                     Defendant.                   )

         Larry Ray Graves, Pro Se Defendant.

         Upon consideration of the pro se motion of the defendant for a reduction in

   sentence under 18 U.S.C. § 3582(c)(1)(A), it is ORDERED that the motion, ECF

   No. 1179, is DENIED for the following reasons.

         The defendant, a federal inmate sentenced by this court in 2015 to 192 months

   imprisonment after conviction of conspiracy to distribute methamphetamine, is

   currently on home confinement under a provision of the Coronavirus Aid, Relief,

   and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, § 120003(b)(2),

   134 Stat. 281, 515 (2020). That provision provides that

         HOME CONFINEMENT AUTHORITY.—During the covered
         emergency period, if the Attorney General finds that emergency
         conditions will materially affect the functioning of the Bureau, the
         Director of the Bureau may lengthen the maximum amount of time for
         which the Director is authorized to place a prisoner in home
         confinement under the first sentence of section 3624(c)(2) of title 18,
         United States Code, as the Director determines appropriate.
Case 1:15-cr-00003-JPJ-PMS Document 1180 Filed 03/19/21 Page 2 of 2 Pageid#: 11196




   The first sentence of section 3624(c)(2) of title 18 otherwise provides that the

   Director of the Bureau of Prisons may place a prisoner in home confinement only

   for the shorter of 10 percent of the term of imprisonment or six months.

         Graves is 55 years old. His projected release date is July 29, 2028. He alleges

   that he suffers from high blood pressure, morbid obesity, pre-diabetes, high

   cholesterol, and latent tuberculosis infection, Mot. 1, ECF No. 1179, all of which

   apparently convinced the prison authorities to grant him extended home confinement

   as authorized under the CARES Act. But particularly because he is no longer

   confined in the prison setting, he has not shown extraordinary and compelling

   circumstances justifying the reduction of his sentence. What the conditions in prison

   will be when and if he is returned cannot be known at this time.



                                                  ENTER: March 19, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                            -2-
